Title: To Thomas Jefferson from Arthur S. Brockenbrough, 27 November 1825
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


                        
                        
                            Nov 27h 1825
                    DollarsForDuty on 18 cases of Marble Capitels Invoiced at1913.00 10 p Cent addition191$2104Duty on 2104 Dollars 15 p Cent ad valorem$315.60 discount for prompt payment a 4 p Ct9.92 Amt of Duty paid on the Marble}305.68 imported in 1823
                        A. S. Brockenbrough Proctor